C. D. G-uayama. Acometimiento y agresión grave.
Por cuanto el apelante fué convicto de un delito de aco-metimiento y agresión grave, consistente la circunstancia *982agravante en haber atacado al perjudicado con nn machete, que es un arma mortífera, infiriéndole varias- heridas;
Pon ouaNto los únicos errores señalados son los siguien-tes :
“1. La corte erró al apreciar la prueba en contra del acusado por cuanto la misma es insuficiente para declararlo culpable del de-lito que se le acusa, siendo la sentencia dictada contraria a los he-chos 7 a la ley.
“2. La corte erró al declarar culpable al acusado de un delito de acometimiento y agresión con circunstancias agravantes por cuanto no fué presentada como prueba el arma ocupada, ni tampoco se probó que la lesión, segtm alega la denuncia, era una herida grírve.”
Pon cuanto de un examen de la prueba practicada, a la luz de la argumentación contenida en el alegato del apelante, no se desprende la comisión de error manifiesto alguno en la apreciación de la misma por el juez sentenciador, ya que este podía determinar si era o no mortífera el arma utili-zada por el acusado, de la forma en que fué usada, de acuerdo con las declaraciones de los testigos oculares; sin que hubiera necesidad de presentar el arma como prueba ni de probar que cualquiera de las heridas inferidas fuera grave;
Por tanto; se confirma la sentencia apelada.